Title: From Thomas Jefferson to A. Van Stipriaan Lúïsçiús, 3 May 1806
From: Jefferson, Thomas
To: Lúïsçiús, A. Van Stipriaan


                        
                            Sir
                     
                            Washington May 3 1806
                        
                        I have recieved the treatise describing the very ingenious Bathometer for sounding the depths of the sea,
                            which you were so kind as to send me, and with it a model of the instrument itself. I pray you, Sir, to accept my thanks
                            for this mark of your attention. our Nation, as a publick body, being at present engaged in no pursuit where the use of
                            this ingenious machine could be employed, I have supposed I could not better answer your views, nor place it where it
                            would be more likely to be of utility than by presenting it to the American Philosophical society at Philadelphia. I have
                            therefore consigned it to that repository, together with the treatise, where, better than in any other place it’s value
                            will be justly estimated, and it’s object be most likely to be brought into general notice.
                  Accept, I pray you, my
                            salutations & assurances of respect.
                        
                            Th: Jefferson
                     
                        
                    